United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1629
                                  ___________

Ghidey Kidane,                         *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Board
                                       * of Immigration Appeals.
Michael B. Mukasey, Attorney           *
General of the United States,          * [UNPUBLISHED]
                                       *
            Respondent.                *
                                  ___________

                            Submitted: October 13, 2008
                               Filed: October 27, 2008
                                ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ghidey Kidane, a citizen of Eritrea, petitions for review of an order of the
Board of Immigration Appeals (BIA) which affirmed an Immigration Judge’s (IJ’s)
denial of her application for adjustment of status, and her application for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).
Where, as here, the BIA adopts the IJ’s decision and adds its own reasoning, we
review both decisions together. See Quomsieh v. Gonzales, 479 F.3d 602, 605 (8th
Cir. 2007). After careful review, we deny the petition.

       Although the decision to grant adjustment of status is an unreviewable
discretionary act by the Attorney General, see 8 U.S.C. § 1252(a)(2)(B), the
nondiscretionary determinations underlying such a decision are subject to our review,
see Pinos-Gonzalez v. Mukasey, 519 F.3d 436, 439 (8th Cir. 2008). We agree with
the IJ that Kidane did not establish that her failure to maintain continuous lawful
status since entering the United States--as is required for adjustment of status--was
due to a technical reason, because she did not show that she was physically unable to
request an extension of her non-immigrant stay. See 8 U.S.C. § 1255(c)(2) (alien who
has failed to maintain continuously lawful status since entry is ineligible for
adjustment of status, unless failure was through no fault of her own or for “technical
reasons”); 8 C.F.R. § 1245.1(d)(2)(iii) (“technical reasons” include “technical
violation caused by the physical inability of the applicant to request an extension of
non-immigrant stay from the [INS] either in person or by mail (as, for example, an
individual who is hospitalized with an illness at the time non-immigrant stay
expires)”). We conclude that Mart v. Beebe, No. 99-1391, 2001 WL 13624 (D. Or.
Jan. 5, 2001), on which Kidane relies, is neither binding, see United States v.
Auginash, 266 F.3d 781, 784 (8th Cir. 2001); Matter of K-S-, 20 I & N Dec. 715, 718-
20 (BIA 1993), nor persuasive because, unlike the petitioners in Mart, Kidane took no
action for two years after expiration of her non-immigrant visa to preserve her legal
status, see Mart, 2001 WL 13624, at *5-*6.

      We lack jurisdiction to review the determination that Kidane’s asylum
application was barred as untimely filed, see 8 U.S.C. § 1158(a)(3); Purwantono v.
Gonzales, 498 F.3d 822, 824 (8th Cir. 2007), and we conclude the denials of
withholding of removal and CAT relief are supported by substantial evidence in the
record, see Ezeagwu v. Mukasey, 537 F.3d 836, 839 (8th Cir. 2008) (standard of
review for withholding-of-removal claim); Ming Ming Wijono v. Gonzales, 439 F.3d
868, 874 (8th Cir. 2006) (standard of review for CAT claim).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-